 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 360 
In the House of Representatives, U. S.,

May 19, 2009
 
RESOLUTION 
Urging all Americans and people of all nationalities to visit the national cemeteries, memorials, and markers on Memorial Day. 
 
 
Whereas the United States has fought in wars outside and inside of its borders to restore freedom and human dignity; 
Whereas the United States has spent its national treasure and shed its blood in fighting those wars; 
Whereas the National Cemetery Administration of the Department of Veterans Affairs maintains 128 national cemeteries that serve as the final resting place for nearly 3,000,000 veterans and their dependents; 
Whereas each year, millions of Americans visit the national cemeteries, memorials, and markers; 
Whereas overseas sites annually recognize Memorial Day with speeches, a reading of the Memorial Day Proclamation, wreath laying ceremonies, military bands and units, and the decoration of each grave site with the flag of the United States and that of the host country; and 
Whereas these splendid commemorative sites inspire patriotism, evoke gratitude, and teach history: Now, therefore, be it  
 
That the House of Representatives strongly urges Americans and people of all nationalities to visit national cemeteries, memorials, and markers on Memorial Day, where the spirit of American generosity, sacrifice, and courage are displayed and commemorated. 
 
Lorraine C. Miller,Clerk.
